Citation Nr: 0609371	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-28 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2003 rating decision of the Special 
Processing Team ("Tiger Team") at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
had temporary jurisdiction over the veteran's claim   The 
veteran's claims file was subsequently returned to the VA 
Medical and Regional Office Center in Wichita, Kansas.

In a September 2003 VA Form 9, the veteran requested a Travel 
Board hearing before a Veterans Law Judge (VLJ).  In early 
October 2003, he changed his request to a videoconference 
hearing before a VLJ.  In late October 2003, he withdrew his 
request for a hearing before a VLJ.  He has not since 
indicated that he desires a hearing.  Therefore, no further 
development with regard to a hearing is necessary.

On March 21, 2006, the veteran's claim was advanced on the 
Board's docket due to his advanced age.  See 38 C.F.R. § 
20.900(c) (2005).


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for residuals of a back injury in an June 
1956 rating decision.  

2.  The evidence received since the June 1956 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim.

3.  The competent medical evidence of record does not 
indicate that an in-service injury or disease with a 
resultant lung disability took place.

4.  Competent medical evidence does not support a finding 
that pes planus currently exists.


CONCLUSIONS OF LAW

1.  The June 1956 rating decision denying the claim for 
residuals of a back injury is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received since the June 1956 rating decision 
is not new and material, and the claim of entitlement to 
service connection for residuals of a back injury has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

3.  A lung disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  Pes planus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of a back injury, a lung disability, and pes 
planus.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 
 38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

The Board observes that the veteran was notified by the April 
2003 rating decision and a September 2003 statement of the 
case (SOC) of the pertinent law and regulations, of the need 
to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in 
December 2002 and July 2003, whereby the veteran was advised 
of the provisions relating to the VCAA, to include advising 
him of what the evidence must show to establish service 
connection for his claimed disabilities and the definition of 
new-and-material evidence.  Specifically, the July 2003 
letter indicated that "to qualify as new, the evidence must 
be submitted to VA for the first time" and that "in order 
to be considered material evidence, the additional 
information must relate to an unestablished fact necessary to 
substantiate your claim."  See the July 2003 letter, page 2 
(emphasis as in the original).  The letter informed the 
veteran that "[n]ew and material evidence must raise a 
reasonable possibility, that when considered with all the 
evidence of record (both new and old), that the outcome 
(conclusion) would change" and that "[t]he evidence can't 
simply be redundant (repetitive) or cumulative of that which 
we had when we previously decided your claim."  Id.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  

As for the evidence to be provided by the veteran, he was 
told in both VCAA letters to inform VA of medical evidence 
pertaining to his disabilities and to submit VA Form(s) 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disabilities.  Also, in the July 2003 
VCAA letter, he was asked to identify any additional VA 
treatment for his claimed disabilities.

In addition, in the VCAA letters, the veteran was informed 
that VA would provide medical examination or get a medical 
opinion if VA decided that it was necessary to make a 
decision on his claim.

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would "make 
reasonable efforts to help you get evidence necessary to 
support your claim" and that VA would "try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."  December 2002 VCAA 
letter, page 3.  In the July 2003 letter, the veteran was 
advised that VA was responsible for getting relevant records 
from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also told that VA make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.  July 2003 VCAA letter, page 4.

The veteran was specifically advised by VA in the VCAA 
letters that he could submit the necessary evidence 
pertaining to his claims directly to VA rather than having VA 
request it.  This request was unlimited; that is, it can 
reasonably be read to encompass any and all evidence in the 
veteran's possession.  Thus, the VCAA letters complied with 
the requirement of 38 C.F.R. § 3.159(b)(1) to request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claims because the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
Moreover, the September 2003 SOC included the "give us 
everything you've got" language contained in 38 C.F.R. 
§ 3.159(b)(1).  See the SOC, page 4.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the December 2002 and July 2003 
VCAA letters requested a response within 30 days from the 
dates of those letter and that those letters expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  July 2003 VCAA 
letter, page 2; December 2002 VCAA letter, page 3.  One year 
has elapsed since the December 2002 and July 2003 VCAA 
letters.

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the claims were adjudicated by the RO in April 
2003, after the December 2002 VCAA letter.  Therefore, the 
timing of the VCAA notice is not at issue with regard to 
those claims.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
reopening of the claim of service connection for residuals of 
a back injury and the RO's denials of service connection of a 
lung disability and pes planus.  In other words, any lack of 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  

The veteran's claim to reopen service connection for 
residuals of a back injury and the claim for service 
connection for a lung disability were denied based on element 
(3), relationship of a disability to the veteran's service, 
and the claim of entitlement to service connection for pes 
planus was denied based on elements (2) and (3), current 
existence of a disability and relationship of such disability 
to the veteran's service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those two crucial elements.  

Moreover, because the Board concludes below that new and 
material evidence has not been submitted to reopen the claim 
of service connection for residuals of a back injury and that 
the preponderance of the evidence is against the claims for 
service connection for a lung disability and pes planus, any 
questions as to the assignment of a disability rating or an 
effective date are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Furthermore, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
38 U.S.C.A. § 5103A (West 2002).

In any event, the Board finds that reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained, to the extent 
necessary.  The evidence of record includes service medical 
records and VA and private medical records.

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claims for service connection for a lung disability and pes 
planus and that a medical opinion regarding the etiologies of 
those claimed disabilities has not been obtained.  However, 
for reasons explained immediately below, such an examination 
and medical opinion are not necessary.  

As will be discussed below, there is already medical evidence 
that the veteran currently has a lung disability.  The record 
is missing critical evidence of an in-service disease or 
injury, and the veteran's claim for service connection for a 
lung disability is being denied on that basis.  The outcome 
of this issue thus hinges on matters other than those which 
are amenable to VA examination and medical opinion.  
Specifically, resolution of the claim of entitlement to 
service connection for a lung disability hinges upon whether 
the veteran had a lung disease or injury in service.  That 
question cannot be answered via medical examination or 
opinion, but rather on evidence such as the service medical 
records.

As explained in greater detail below, the outcome of the 
claim of service connection for a lung disability hinges on 
what occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of in-service disease or 
injury, referral of this case for an opinion as to etiology 
would in essence place the examining physician in the role of 
a fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.  In the 
absence of evidence of the in-service incurrence of a lung 
injury or disease, there is no need for a medical nexus 
opinion.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of a lung disease or injury.

Similarly, the Board concludes that because the evidence does 
not show current pes planus, an examination or nexus opinion 
is not necessary to reach a decision on that claim.  In the 
absence of evidence of a current disability, an examination 
is not "necessary."  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  See 
also 38 U.S.C.A. § 5103A(a)(2) (West 2002).

Under the circumstances presented in this case, a remand 
ordering a medical examination or a medical opinion with 
regard to the claims of service connection for lung 
disability and pes planus would serve no useful purpose.  
Accordingly, the Board has determined that a medical 
examination and opinion are not necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  The veteran expressed a desire to 
have a personal hearing before a Veterans Law Judge.  
However, in October 2003 he withdrew his request for such a 
hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for residuals of a back 
injury.

The veteran ultimately seeks entitlement service connection 
for residuals of a back injury.  His initial claim was denied 
in an June 1956 RO rating decision.  As explained below, as a 
preliminary matter the Board must determine whether new and 
material evidence has been received which serves to reopen 
the previously denied claim.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted 
that "[u]nder the language of [38 U.S.C. § 1111], VA's burden 
of showing that the condition was not aggravated by service 
is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2005)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claim to 
reopen was initiated in September 2002, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The evidence of record at the time of the RO decision in June 
1956 consisted of the veteran's service medical records and a 
May 1956 private treatment record.

The veteran's service medical records show that in March 
1943, he complained of  various symptoms, to include a 
backache.  He was hospitalized.  The admission diagnosis was 
influenza versus possible meningitis; the discharge diagnosis 
was tonsillitis.  

On the December 1945 separation examination, the veteran 
reported that he had had a back injury in May 1944, but that 
he did not have any present physical defects from that 
injury.  Physical examination revealed that the back was 
negative for musculoskeletal defects.

A May 1956 treatment record of a Dr. P, a private doctor, 
reflects that the veteran reported a pre-service back injury 
and an in-service low back injury in 1944 during the assembly 
of a bridge.  The veteran stated that he had had intermittent 
low back pain since the in-service injury, with the pain 
worsening in the previous three to four years.  The diagnoses 
were congenital anomalies at the lumbosacral region and 
lumbosacral strain.

The June 1956 decision

The RO denied the veteran's claim based on the lack of 
medical evidence showing in-service aggravation of a pre-
existing back disability, lumbosacral strain, in service; 
based on medical evidence showing that the anomalies at the 
lumbosacral region were congenital or developmental 
abnormalities and, thus, not a disease or injury within the 
meaning of applicable legislation for disability compensation 
purposes; and based on the lack of medical evidence showing 
aggravation of the anomalies at the lumbosacral region.  The 
veteran did not appeal the June 1956 rating decision.

The veteran filed to reopen his claim in September 2002.  As 
was noted in the Introduction, the RO declined to reopen the 
claim, and the veteran appealed.  Additional evidence which 
has been received since June 1956 will be discussed below.



Analysis

Finality/new and material evidence

(i.)  Initial matter - change in law

The veteran's claim was initially denied in June 1956 based 
on a finding by the RO that the veteran had a pre-existing 
back disability which was not aggravated by his military 
service.  Since June 1956 the law has changed regarding the 
evidentiary standard for rebutting the presumption of 
soundness.  See VAOPGCPREC 3-2003; see also Wagner, supra.  
The first matter for the Board's consideration is whether 
this change in the law is a substantive change in the law 
creating a new cause of action.    

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) and the Court have both held that where 
a claim is based upon a substantive right created by a 
statutory or regulatory provision that did not exist at the 
time of the prior final denial of the claim, adjudication of 
the latter claim is not a "reopening" of the first claim, 
such as would be prohibited, absent new and material 
evidence, by section 7104(b).  The fact of the intervening 
change in law is itself sufficient to change the factual 
basis such that the latter claim is not a "claim based upon 
the same factual basis" as the former claim.  See Routen v. 
West, 142 F.3d 1434, 1141-42 (Fed. Cir. 1998); Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994); Boggs v. 
West, 11 Vet App 334, 342 (1998); and Anglin v. West, 11 Vet. 
App. 361, 368 (1998).  

However, in Routen, the Federal Circuit held that a 1992 
change extending the "clear and unmistakable evidence" 
rebuttal standard for the presumption of aggravation of a 
pre-existing injury or disease to veterans with peacetime 
service after December 31, 1946, was not a substantive change 
in the law creating a new cause of action.  See Routen, 142 
F.3d at 1442.  The Federal Circuit noted that the change in 
the evidentiary standard required to rebut the presumption is 
procedural in nature.  The Federal Circuit stated that 
changing the Government's evidentiary standard for peacetime-
service veterans did not effect a substantive change in the 
law, that is, it did not create a new cause of action, since 
no new basis of entitlement was created.  The Federal Circuit 
noted that peacetime veterans simply benefit from a stronger 
presumption toward the same ultimate disability entitlement 
based on the same factual predicates, that is, aggravation of 
a pre-existing injury or disease.  Id.

The Board finds that the holding in Routen applies in this 
case.  The change in the law regarding the evidentiary 
standard for rebutting the presumption of soundness is also 
procedural in nature.  The change in the Government's 
evidentiary standard for rebutting the presumption of 
soundness does not effect a substantive change in the law.  
It does not create a new cause of action because there is no 
new basis of entitlement.  There is no new basis of 
entitlement to service connection for a particular disability 
because prior to the change in the law, service connection 
could already be granted for a disability or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002).  Therefore, the change in the law 
regarding the evidentiary standard for rebutting the 
presumption of soundness is not a substantive change creating 
a new cause of action.  As such, the veteran must still 
present new and material evidence to reopen his claim of 
entitlement to service connection for residuals of a back 
injury.

Furthermore, the Federal Circuit in Routen held that the 1992 
change in the evidentiary standard extending the "clear and 
unmistakable evidence" rebuttal standard for the presumption 
of aggravation of a pre-existing injury or disease to 
veterans with peacetime service after December 31, 1946 did 
not itself constitute new and material evidence to reopen a 
claim.  See Routen, 142 F.3d at 1439-41; see also Smith v. 
West, 12 Vet. App. 312 (1999); Hicks v. West, 12 Vet. App. 86 
(1998).  The Federal Circuit noted that a change in the 
evidentiary standard required to rebut a presumption such as 
the one at issue in that case was not considered "evidence" 
by the Federal Circuit because the presumption itself never 
was evidence.  Id. at 1440.  

In light of Routen, the Board finds that the change in the 
law regarding the evidentiary standard for rebutting the 
presumption of soundness cannot be considered to be 
equivalent to new and material evidence to reopen the 
veteran's claim, since the presumption of soundness is not in 
and of itself evidence.

(ii.) Additional evidence

The "old" evidence demonstrated a current back disability.  
The crucial matter at issue is whether the additionally 
received evidence shows that the veteran's disability was 
incurred in or aggravated by service, to include whether the 
congenital spinal defect was subject to a superimposed 
disease or injury during service.  

Evidence added to the record since the denial in June 1956 
includes post-service private and VA medical records, and the 
veteran's own contentions6.

The medical records dated from 1992 to 2002 reflect a 
continuing diagnosis of a back disability.  This evidence, 
while new in the sense that these particular records had not 
been previously associated with the veteran's claims file, is 
not material.  The presence of a back disability was known at 
the time the RO denied the veteran's claim in June 1956; the 
matter of the existence of a back disability has not been in 
dispute.  The medical evidence received since June 1956 
merely reflects that a back disability still exists.  Such 
evidence, although new, is not material, since it does not 
establish in-service incurrence or aggravation of such 
disability.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

In a September 2002 VA Form 21-526, which apparently was 
completed by the veteran's spouse, it was merely noted that 
the veteran had or has a "back injury/problem."  As has 
been discussed in the paragraph immediately preceding, the 
current existence of a back disability is not in dispute.  To 
the extent that it is contended by or on behalf of the 
veteran that the veteran's back disability is related to his 
military service, such a statement cannot be considered 
material as to the question of any relationship to service.  
It is well established that laypersons such as the veteran 
and his spouse are not competent to opine on medical matters 
such as the date of onset of a claimed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 
38 U.S.C.A. 5108."

In short, after a careful review of the evidence which has 
been received since the June 1956 decision denying the 
veteran's claim of entitlement to service connection for 
residuals of a back injury, the Board concludes that new and 
material evidence has not been submitted to reopen the claim.  
The evidence does not relate to unestablished facts necessary 
to substantiate the claim, both in-service incurrence or 
aggravation of disease or injury and medical nexus.  The 
claim is not reopened, and the benefit sought on appeal 
remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular, he is advised that if 
he wishes to continue to pursue his claim he may consider 
obtaining an opinion from a health care provider that his 
current back disability is related to his military service.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].  

2.  Entitlement to service connection for a lung disability.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2005).

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has a current lung 
disability, diagnosed as probable mild interstitial chronic 
lung disease.  See a December 1995 private treatment record; 
see also a September 2002 VA treatment record.

Moving to Hickson element (2), in-service incurrence of 
disease, a preponderance of the evidence of record does not 
show in-service incurrence or aggravation of a lung 
disability.

The evidence against the veteran's claim is his service 
medical records, which are utterly negative as to any 
suggestion of a lung injury or disease.  A review of the 
service medical records shows no complaints of difficulty 
breathing or chest pains, and no diagnosis of a lung 
disability.  In March 1943, the veteran complained of a cough 
with bloody clots, among other symptoms.  The diagnosis, 
however, was tonsillitis.  At his December 1945 separation 
examination, the chest X-rays revealed no significant 
abnormalities and the lungs were normal on examination.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

The evidence in favor of the veteran's claim on this point 
consists of a January 2004 statement of the veteran's 
representative in which he asserted that the veteran had 
various lung ailments while stationed overseas during active 
service.  Such assertions are not competent medical evidence 
of an in-service incurrence of a lung disability.  It is well 
established that lay persons such as the veteran's  
representative are not competent to opine on medical matters 
such as the date of onset of a claimed disability.  
See Espiritu, supra.  

The medical evidence shows the first diagnosis of a lung 
disability was made in 1995, a number of years after the 
veteran left military service.  The veteran first filed a 
claim for service connection for a lung disability in 
September 2002, which was the first time it was suggested 
that he had a lung disability in service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

The lack of any reference to a lung ailment or diagnosis of a 
lung disability for almost five decades after service and the 
lack of objective evidence of a in-service lung disability is 
itself evidence which tends to show that a lung disability 
was not sustained in service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact].

In short, the service medical records show no lung disability 
or injury.  The Board finds this contemporaneous evidence 
from the veteran's military service to be far more persuasive 
that recent assertions made on behalf of the veteran to the 
effect that he sustained lung ailments, injury, or disease in 
service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].  The service medical records are more reliable, in 
the Board's view, than self-serving assertions of events now 
over 60 years past, made in connection with the veteran's 
claim for monetary benefits from the government.  Cf. 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

Because the record as a whole clearly demonstrates that there 
was no lung injury or disease in service, and no one, 
including the veteran, mentioned such an injury or disease 
until the subject was brought up in connection with his claim 
for VA benefits over 56 years after active service, the Board 
finds that the recent assertions lack credibility and 
probative value.  Hickson element (2) has not been met, and 
the veteran's claim fails on that basis. 

The Board additionally observes in passing that in the 
absence of an in-service incurrence or aggravation of a 
disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking also.  Such is the case 
here.  

To the extent that the veteran is attempting to provide a 
nexus between his claimed disability of the lungs and his 
military service, such assertions are not probative of a 
nexus between the condition and military service.  See 
Espiritu, supra; see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].  The veteran's spouse's and his 
representative's lay opinions are therefore entitled to no 
weight of probative value.

Implicit in the veteran's presentation is the contention that 
his lung problems began in service and continued thereafter.  
A claim can still be substantiated if continuity of 
symptomatology is demonstrated after service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  
However, as has been discussed in some detail in connection 
with element (2), there is no disability diagnosed in service 
and the objective evidence of record first establishes a 
diagnosis of a lung disability almost 50 years after service.  
Moreover, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology is not 
demonstrated in this case.
  
In short, there is not of record competent medical nexus 
evidence linking the veteran's current lung disability to 
service.  Hickson element (3) has also not been satisfied.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for a lung disability.  The benefit sought on 
appeal is accordingly denied.

Additional comment

The veteran reported at his separation physical examination 
that he had an in-service bout of malaria; his malaria smear 
was negative.  The service medical records do reflect that 
the veteran had an episode of "sandfly fever".

The veteran's representative has asserted that the veteran 
has a lung disability as a residual of malaria.  It appears 
that the representative may be raising a claim of entitlement 
to service connection for malaria as well as a claim of 
entitlement to service connection for a lung disability as 
secondary to malaria.  See 38 C.F.R. § 3.310 (2005).  If so, 
the veteran or his representative should contact the RO.


3.  Entitlement to service connection for pes planus.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, the report of the December 1945 
separation examination reflects that the veteran had pes 
planus.  Therefore, Hickson element (2) is satisfied.

With respect to Hickson element (1), current disability, the 
preponderance of the competent medical evidence does not show 
that pes planus in fact currently exists.
Specifically, the objective evidence does not reflect the 
presence of pes planus.  The post-service treatment records, 
which include a report of a private physical examination 
conducted in July 1991 in which the feet were examined, show 
no complaints or findings of flat feet or diagnosis of pes 
planus.  The Board additionally observes that the post-
service medical evidence reflects an array of diagnoses of 
physical and mental disabilities but no diagnosis of pes 
planus or findings of flat feet.  

Via the VCAA letters, the veteran has been afforded the 
opportunity to identify or submit medical evidence showing 
that he currently has pes planus, but he has not identified 
or submitted such evidence.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is a claimant's responsibility to support a claim 
for VA benefits].  

To the extent that the veteran's spouse in the VA Form 21-526 
is attempting to provide medical evidence concerning the 
existence of pes planus, it is true that lay persons can 
describe observable flatness of feet.  Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).   However, it is now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  In 
other words, the veteran's spouse cannot diagnose pes planus.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist]..  In the absence of competent medical diagnosis 
of pes planus, service connection may not be granted.  
Hickson element (1) has not been met, and the veteran's claim 
fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  No competent 
medical nexus opinion exists.  It is clear that in the 
absence of a current diagnosis of pes planus, a medical nexus 
opinion would be an impossibility.  To the extent that the 
veteran spouse is attempting to provide a nexus between his 
claimed disability and his military service, his assertion is 
not probative of a nexus between the conditions and military 
service.  See Espiritu, supra; see also Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].



ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
residuals of a back injury is not reopened.  The benefit 
sought on appeal remains denied.

Service connection for a lung disability is denied.

Service connection for pes planus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


